Citation Nr: 1413436	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-38 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1958 to September 1961.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  The Veteran perfected a timely appeal to that decision.

This case was previously before the Board in October 2009.  At that time, the Board remanded the issue of service connection for a lung disorder for further development.  The Veteran died in January 2011.  The Board subsequently dismissed the issue of service connection for a lung disorder in June 2011.  In January 2011, the Appellant submitted a statement seeking entitlement to recognition as an appropriate substituting party as the Veteran's widow.  In February 2013, the Board granted the Appellant's substitution request, and also remanded the issue of entitlement to service connection for a lung disorder for additional RO consideration and development.  In July 2013, the Board again remanded the matter for further development.  That development having been completed, the matter is again before the Board.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2009.  The appellant was a witness at that hearing.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the physical claims file but also the electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

A chronic lung disorder was not shown in service or within the first post-service year, and has not been shown to be etiologically related to a disease, injury, or event in service, to include exposure to asbestos.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA satisfied its duty to notify the Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters from VA dated in November 2005 and March 2006 notified the Veteran of how to substantiate a service connection claim.  The November 2005 letter notified the Veteran of the allocation of responsibilities between himself and VA, and the March 2006 letter informed the Veteran of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Appellant has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Appellant's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).
The Veteran was provided a VA examination in February 2008, and VA opinions were obtained in April and September 2013.  As will be discussed in greater detail below, the February 2008 examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  Similarly, the author of the April and September 2013 VA opinions reviewed the Veteran's past medical history and claims-file and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran and Appellant were afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which both presented oral argument in support of the service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and agreed to hold the record open for an additional 45 days so the Veteran and his representative could submit additional medical evidence in the form of a positive nexus opinion linking the Veteran's lung disorder to his reported in-service asbestos exposure.  Significantly, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Appellant has been accorded the opportunity to present evidence and argument in support of her claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection on a direct basis, a claimant must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first Hickson element, during the pendency of the claim, the Veteran had diagnoses of obstructive sleep apnea, interstitial fibrosis, pneumonia, and chronic obstructive pulmonary disease (COPD).  Thus, the first Hickson element is satisfied.

With respect to the second Hickson element, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records indicate he received treatment for chest congestion in May 1960, and for coughing up clots of blood in December 1960.  Thus, the second Hickson element is satisfied.

With respect to the crucial third Hickson element, nexus, the record contains multiple VA medical opinions and a private medical opinion.  During a February 2008 VA examination, the Veteran was diagnosed with morbid obesity impairing lung function and COPD.  The examiner explained that the Veteran's respiratory insufficiency was caused by his COPD and his obesity, which pushed his diaphragm upwards and limited his lung function and capacity.  The examiner attributed the Veteran's COPD to cigarette smoking, and further explained that the Veteran's conditions were not due to his claimed in-service asbestos exposure, as x-rays revealed neither asbestosis nor evidence of pleural plaque.  The examiner noted that the Veteran was scheduled for a High Resolution computerized tomography (CT) scan in March 2008, but canceled the test due to his lawyer not being informed of it.

The Veteran submitted a statement from Dr. Shelley Bailey dated August 2009.  Dr. Bailey wrote that the Veteran informed her that he was exposed to asbestos during service.  She added that his VA medical records contained numerous abnormal chest x-rays with findings that could be consistent with asbestos exposure.  She also noted that she was completing a thorough workup to better define the Veteran's actual lung pathology.  No further workup or opinion authored by Dr. Bailey was received.

In February 2013, the Board remanded the Appellant's claim to obtain a VA examiner's opinion regarding the etiology of any lung disorder the Veteran was diagnosed with during his lifetime.  The April 2013 examiner noted that during his lifetime, the Veteran had been diagnosed with COPD, minimal nonspecific interstitial disease, obstructive sleep apnea, and pneumonia.  He added that there was no evidence of record that the Veteran had a diagnosis of asbestosis, based on the results of a CT examination the Veteran had of his thorax in January 2011.  The examiner opined that none of the Veteran's respiratory diagnoses had their onset during active duty nor were they related to any in-service disease or injury.

The Board requested an addendum opinion from the April 2013 examiner due to the examiner's statement that the Veteran was not treated for any pulmonary problems during his active duty service.  In a September 2013 addendum opinion, the same examiner wrote that his previous description of the Veteran's in-service respiratory problems was unfortunate, and was more appropriately stated as the Veteran was not treated for any chronic recurrent pulmonary problems during his period of active service.  The examiner commented on the Veteran's in-service respiratory issues, specifically treatment he received in May 1960 for chest congestion and in December 1960 for coughing up clots of blood, explaining that both in-service events had no follow-up reports indicating serious medical problems, and that the Veteran's separation examination recorded no diagnoses suggestive of a respiratory problem.  The examiner concluded that the Veteran's obstructive sleep apnea and COPD were not caused by or related to his military service nor to the two recorded episodes of upper respiratory infections during service.  In support of his conclusion the examiner explained that upper respiratory infections are common in the close environment of military barracks and that two respiratory complaints is not unusual during a 7-month period.  Also, the examiner noted that the Veteran was a life-long smoker and that smokers have more respiratory problems; he added that the Veteran's respiratory problems would be unusual if the Veteran did not smoke, or at least, start smoking while he was in the service.

When assessing the probative value of a medical opinion, access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the present case, the Board finds the VA examination reports of record to be highly probative.  As noted above, the authors of the February 2008 and April and September 2013 examination reports offered rationales for their opinions, explaining that it was unlikely that the Veteran's diagnosed lung disorders were related to service and explaining their etiological opinions based on the medical evidence of record.  As discussed above, although the Board remanded the Appellant's claim based on the April 2013 examiner's discussion of the Veteran's in-service respiratory problems, the Board finds that when read together, the April 2013 examination report and September 2013 addendum opinion provide an adequate opinion regarding the etiology of the Veteran's lung disorders.  The Board finds the August 2009 opinion of Dr. Bailey to be of less probative value due to the equivocal and incomplete nature of the opinion.  Specifically, Dr. Bailey wrote that some of the Veteran's x-ray results could be consistent with asbestos exposure, and that a workup was forthcoming that would better define the Veteran's actual lung etiology.  No additional opinions from Dr. Bailey on the etiology of the Veteran's lung disorders are of record.  Therefore, without more, the Board finds the opinion of Dr. Bailey to be of limited probative value.

To the extent that the Appellant believes the origins of the Veteran's diagnosed lung disorders to be related to service, the Board acknowledges that she is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as observing symptoms experienced by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is that which comes to the witness through the use of senses - that which is heard, felt, seen, smelled, or tasted).  Moreover, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the Veteran's diagnosed lung disorders, the issue of causation is a medical determination outside the realm of the common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, the Appellant is not competent to render an opinion as to the cause of the Veteran's lung disorders because the evidence does not indicate that she has the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's lung disorders are related to service, the Board ultimately affords the objective medical evidence of record, which failed to find a connection between the Veteran's disorders and his military service, greater probative weight.

Based on the evidence of record cited herein, the Board concludes that the evidence for the claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure, is outweighed by the evidence against the claim.  Given that the preponderance of the evidence is against the claim, the Board is left with no recourse but to find that service connection for a lung disorder is not warranted.

ORDER

Service connection for a lung disorder is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


